 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   CHRISTOPHER XAVIER BECK,

 9                                 Petitioner,                CASE NO. 2:20-cv-00333-RSM

10           v.                                               ORDER OF DISMISSAL

11   STATE OF WASHINGTON,

12                                 Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses, and the remaining record, the Court

15   finds and ORDERS:

16          (1)        The Court ADOPTS the Report and Recommendation.

17          (2)        The petition is dismissed with prejudice and issuance of a certificate of

18                     appealability is denied. The issue of whether petitioner may proceed in forma

19                     pauperis and all pending Motions in this case are STRICKEN AS MOOT.

20                //

21                //

22                //

23                //




     ORDER OF DISMISSAL - 1
 1         (3)    The Clerk shall provide a copy of this Order to petitioner.

 2         Dated this 27th day of March 2020.

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
